    Case 4:18-cv-00123 Document 318 Filed on 03/04/21 in TXSD Page 1 of 5




               IN THE UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF TEXAS

UNITED STATES OF AMERICA, )
EX REL.HICHEM CHIHI, et al., )
                             )
         Plaintiff-Relator,  ) Judge Charles R. Eskridge III
                             )
v.                           ) Magistrate Judge Sam S. Sheldon
                             )
CATHOLIC HEALTH              )
INITIATIVES, et al.,         )
                             ) Civil Case No. 4:18-cv-00123
         Defendants.         )


      PLAINTIFF-RELATOR’S SURREPLY IN OPPOSITION TO
             DEFENDANTS’ MOTIONS TO DISMISS

      In their reply briefs, for the first time, both sets of Defendants

improperly raised a new factual argument in support of dismissal with

prejudice: they claimed, incorrectly, that Relator previously represented to the

Court during a December 4, 2019 hearing that he would not seek leave to

amend. See Dkt. 313 at 31; Dkt. 311 at 20. Neither set of Defendants raised

any argument regarding Relator’s statements about amendment at the

December 4 hearing in their initial motions to dismiss. See Dkt. 302 at 35-36;

Dkt. 303 at 50. 1 Defendants have thus waived the argument. See, e.g., Jones v.


1 The Hospital Defendants referenced statements during the hearing on a
different matter (Dkt. 302 at 10), and the Defendant Referring Physicians
referenced a court ruling at the hearing (Dkt. 303 at 10), but neither cited
Relator’s statements about amendment as providing any basis for dismissal of
claims with prejudice. See Dkt. 302 at 35-36; Dkt. 303 at 50.
    Case 4:18-cv-00123 Document 318 Filed on 03/04/21 in TXSD Page 2 of 5




Cain, 600 F.3d 527, 541 (5th Cir. 2010) (“arguments raised for the first time in

a reply brief are generally waived”); Silo Rest. Inc. v. Allied Prop. & Cas. Ins.

Co., 420 F. Supp. 3d 562, 570 (W.D. Tex. 2019) (“it is improper for the movant

to sandbag and raise wholly new issues in a reply memorandum”) (citations

omitted).

      Should the Court wish to consider Defendants’ new argument, however,

Defendants’ characterization of the discussion of amendment during the

hearing is misleading and, at best, materially incomplete. At the hearing, the

Court had before it the Defendants’ motions to dismiss the first amended

complaint (“FAC”), Relator’s consolidated response to the motions to dismiss,

and Relator’s motion for leave to file the proposed Second Amended Complaint

(“SAC”). The Court resolved the filings by granting Relator leave to file the

SAC, denying Defendants’ motions to dismiss the FAC as moot, and allowing

Defendants to file motions to dismiss the SAC, which the parties would fully

brief and upon which the Court would rule. Dkt. 300 at 41-43, 24. Relator

represented during the hearing (and the Court understood) only that Relator

would not submit a proposed third amended complaint prior to any ruling by

the Court on the Defendants’ forthcoming motions to dismiss the SAC, as

otherwise, the motions to dismiss the SAC would then potentially have to be

denied as moot and re-briefed. Dkt. 300 at 42:12-43:11. Relator expressly



                                       2
    Case 4:18-cv-00123 Document 318 Filed on 03/04/21 in TXSD Page 3 of 5




reserved the right to submit a proposed third amended complaint, as

appropriate, in response to any guidance from the Court:

     MS. BROWN: . . . . So you asked me whether after the defendants filed
     motions to dismiss, we would then seek leave to amend, and I wanted to
     just make clear that what I meant by that is not before this Court's
     ruling. But pending -- you know, but based on this Court’s ruling, if there
     was a basis to supplement the allegations, we may indeed seek to amend
     at that point. So I just wanted to make sure –

     THE COURT: Okay. I -- That would be your right at that point. But once
     they brief, I’m not going to see – I guess I’ll say this. I’m not going to see
     because you won’t give it to me, but if you do, I’m not going to look at it,
     another amended complaint.

     MS. BROWN: That’s correct.

     THE COURT: Okay. But after my ruling, you can procedurally, of course,
     attempt to do whatever you think you need to do.

     MS. BROWN: I just wanted to make sure that was clear, but --

     THE COURT: I think that that’s implicit in what I had said before . . .

Dkt. 300 at 42:12-43:11 (emphasis added). The Court acknowledged that it

understood Relator’s representation to relate only to the submission of a

proposed third amended complaint prior to the Court’s ruling on motions to

dismiss the SAC, which would disrupt briefing and ruling on the motions to

dismiss the SAC. Id. The Court further made clear that it understood that

Relator would potentially seek leave to submit a proposed third amended

complaint should any claims be dismissed and that it was reserving until a




                                        3
    Case 4:18-cv-00123 Document 318 Filed on 03/04/21 in TXSD Page 4 of 5




later time any ruling on whether, should any claims be dismissed, further

amendment would be allowed. Id. at 43:23.2

      Thus, contrary to Defendants’ misleading and incomplete presentation

of the December 4 hearing, Relator’s statements about amendment at the

hearing provide no basis to dismiss any claims with prejudice. Rather, any

dismissal should be without prejudice, for the reasons previously set forth in

Relator’s response brief. Dkt. 305 at 125-29.




2
  Consistent with a fair reading of the full December 4 hearing transcript,
Relator did not submit a proposed third amended complaint along with his
consolidated response to the Defendants’ motions to dismiss the SAC. In
response to Defendants’ request for dismissal with prejudice in their motions
to dismiss, Relator explained that, “[t]o the extent that the Court finds any
aspect of Relator’s pleading wanting, Relator respectfully asks that the
dismissal be without prejudice to Relator seeking to amend, as appropriate,
based on the Court’s guidance.” Dkt. 305 at 129-30. Relator also asked that, to
the extent that the Court felt that specific referrals to each of the Defendant
Referring Physicians were required to state a claim, Relator be afforded an
opportunity to conduct limited discovery on that matter for purposes of
submitting a proposed amendment. Dkt. 305 at 309.
                                       4
    Case 4:18-cv-00123 Document 318 Filed on 03/04/21 in TXSD Page 5 of 5




                                          Respectfully submitted,

                                          /s/ Ruth Brown
                                          Attorneys for Plaintiff-Relator

Loevy & Loevy

Michael Kanovitz
Ruth Brown
311 N. Aberdeen, 3rd Floor
Chicago, Illinois 60607
312.243.5900 (Telephone)
312.243.5902 (Facsimile)
mike@loevy.com
ruth@loevy.com

Correro & Leisure, P.C.

Mark A. Correro
2909 Hillcroft Avenue, Suite 560
Houston, Texas 77057
713.955.3323 (Telephone)
832.240.5353 (Facsimile)
Mark@CorreroLeisure.com




                       CERTIFICATE OF SERVICE

      I, Ruth Brown, an attorney, hereby certify that on March 4, 2021, I

filed the foregoing via the Court’s CM/ECF system, thereby effecting service

upon all counsel of record.


                              By: /s/Ruth Brown
                              Counsel for Plaintiff Hichem Chihi



                                      5
